Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Juan Polo Cruz, Appellant                             Appeal from the 283rd District Court of
                                                      Dallas County, Texas (Tr. Ct. No. F-12-
No. 06-13-00163-CR          v.                        54046-T). Memorandum Opinion delivered
                                                      by Justice Moseley, Chief Justice Morriss
The State of Texas, Appellee                          and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Juan Polo Cruz, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 17, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk